DETAILED ACTION
Status of Claims

Response to election of species requirement filed 03/26/2021 is acknowledged. Upon further consideration the requirement is deemed unnecessary and is therefore vacated.
Claims 1-25 are pending.

Information Disclosure Statement

Applicants’ Information Disclosure Statements filed 01/21/2021 (5 IDSs) and 03/26/2021, have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

DP- 
Double Patenting
Claims 1-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,847,252 (matured from Application No.  16/001569).  The claims of ‘252, except for exclusion of peptide sequence comprising length of 9 amino acids, are drawn to a method a method and system  with same limitations.




Claims 1-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10055540.  The claims of ‘540 are drawn to a method with same limitations falling within the scope of the instant claims.

Claims 1-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 30 of  US Patent 10847253 (matured from Application No. 16/040409). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘253 are drawn to a method with same limitations falling within the scope of the instant claims.


Conclusion.
Claims 1-25 are novel and unobvious over the prior art of record or any combination thereof for the reasons set forth during prosecution of the parent application.  The prior art of record does not teach or suggest identifying antigens from tumor cells of a subject by utilizing a particular set of parameters comprising
-    peptide sequences encoded as numerical vector including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence;

-    a label indicating whether the training peptide sequence was presented by the at least one class I MHC allele,
and using this set of parameters to determine likelihood that a corresponding antigen is presented by one or more class I MHC alleles on the surface of the tumor cells of the subject, wherein the determining of likelihood is carried out using a neural network model as claimed.
Further, with regard to potential rejection under 35 U.S.C. 101, the invention as claimed requires the method to be executed by a particular neural network, i.e., being rooted in computer technology and, thus, not drawn to mental steps. In addition, the claims recite the particular training data that is used to generate the optimized parameters, and the "optimized parameters" of the claimed neural network model enable the improved prediction of the neural network.

end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb